Name: 86/288/EEC: Commission Decision of 27 May 1986 on the approval of the special programme for the region of Molise concerning the development of production of beef and veal, sheepmeat and goatmeat pursuant to Council Regulation (EEC) No 1944/81 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-07-05

 Avis juridique important|31986D028886/288/EEC: Commission Decision of 27 May 1986 on the approval of the special programme for the region of Molise concerning the development of production of beef and veal, sheepmeat and goatmeat pursuant to Council Regulation (EEC) No 1944/81 (Only the Italian text is authentic) Official Journal L 182 , 05/07/1986 P. 0024 - 0024*****COMMISSION DECISION of 27 May 1986 on the approval of the special programme for the region of Molise concerning the development of production of beef and veal, sheepmeat and goatmeat pursuant to Council Regulation (EEC) No 1944/81 (Only the Italian text is authentic) (86/288/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1944/81 of 30 June 1981 establishing a common measure for the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat in Italy (1), as last modified by Regulation (EEC) No 797/85 (2), and in particular Article 3 (3) thereof, Whereas on 20 January 1986 the Italian Government forwarded the special programme for the region of Molise concerning the development of production of beef and veal, sheepmeat and goatmeat; Whereas the said programme includes the indications and measures provided for in Article 5 of the Regulation showing that the objectives of the said Regulation can be attained and that the conditions of this Regulation are fulfilled; Whereas the beneficiary must process adequate occupational capacity in conformity with Article 2 (1) (b) of Regulation (EEC) No 797/85; Whereas the conditions for granting investment aid in the dairy sector must conform with Article 3 (3) of Regulation (EEC) No 797/85; Whereas the additional premium referred to in Article 3 (1) (c) of Regulation (EEC) No 1944/81 is limited to a number between a minimum of three and a maximum of 20 cows, whatever the legal character of the farm; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The specific programme forwarded by the Italian Government on 20 January 1986 for the region of Molise concerning the development of production of beef and veal, sheepmeat and goatmeat, pursuant to Regulation (EEC) No 1944/81 is hereby approved. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 27 May 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 197, 20. 7. 1981, p. 27. (2) OJ No L 93, 30. 3. 1985, p. 1.